Citation Nr: 1516780	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability, kidney disability, and peripheral neuropathy of the lower extremities, claimed as the result of treatment received from a VA medical facility in October 2008. 


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of the hearing is of record.   

The Board notes that the Veteran also perfected an appeal for the issue of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a liver disability, claimed as the result of treatment received from a VA medical facility in October 2008.  However, at the Veteran's January 2015 BVA hearing the Veteran indicated that he never intended to file a claim for liver damage.  The Board considers this particular issue withdrawn.  Thus, this issue is no longer before the Board and will not be addressed further herein.

The issue of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a skin disability, eye disability, residuals of a tracheotomy, a hernia disability, dental disability, back disability, erectile dysfunction, and immune system disability, claimed as the result of treatment received from a VA medical facility in October 2008 has been raised by the Veteran's January 2015 BVA hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that additional evidence has been associated with the claims file following the issuance of the June 2011 Statement of the Case.  However, at the Veteran's January 2015 BVA hearing the Veteran waived AOJ consideration of such evidence (Transcript page 31).  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's psychiatric disability, kidney disability, and peripheral neuropathy of the lower extremities did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a psychiatric disability, kidney disability, and peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 1151

The Veteran, in written statements and testimony offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for a psychiatric disability, kidney disability, and peripheral neuropathy of the lower extremities.  Specifically, he asserts that his psychiatric disability, kidney disability, and peripheral neuropathy of the lower extremities are the result of a flexible sigmoidoscopy and laparoscopic sigmoid colectomy performed in October 2008 to treat a sigmoid mass.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

According to the applicable regulations, 'informed consent' means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that 'the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk').

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed above, through his lay testimony, the Veteran has maintained that as a result of improper care by VA in performing an October 2008 surgical procedure, he developed a psychiatric disability, kidney disability, and peripheral neuropathy of the lower extremities.

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, has been met in this case.  Indeed, the Veteran underwent a flexible sigmoidoscopy and laparoscopic sigmoid colectomy in October 2008.  A January 2010 VA examiner determined that it was at least as likely as not that the Veteran's renal disability was caused by or a result of a low anterior resection for a cancer tumor of the colon.  The same January 2010 VA examiner determined that the Veteran's bilateral lower extremity neuropathy was less likely due to the Veteran's October 2008 treatment.  A February 2010 VA examiner determined that the Veteran's depression was less likely as not the result of kidney damage and numbness of the feet or right side as a result of surgeries performed by the VA in October 2008 and November 2008.  

The Veteran's January 2015 VA treating physician submitted a statement essentially indicating that the Veteran's claimed maladies are the result of complications from an October 2008 laparoscopic low anterior resection.  Although there are differing opinions as to whether the Veteran suffers from additional disability following the October 2008 surgical procedure, the Board will give the Veteran the benefit of the doubt and concede the presence of qualifying additional disability. 

Nevertheless, the Board finds that the weight of the evidence does not establish that the Veteran's psychiatric disability, kidney disability, or peripheral neuropathy of the lower extremities are due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable and that the best evidence in this case provides evidence against this claim.  

A December 2009 VA examination clearly addresses this question.  There are no other medical opinions of record which address these concerns. 

The December 2009 VA examiner opined that the attending October 2008 medical personnel followed accepted medical protocols and performed professional duties expected of a reasonable health care provider.  The VA examiner noted that attending medical personnel followed accepted protocols for managing the malignant colon lesion noted in October 2008 and afforded proper medical care during that hospitalization.  She noted that resection of the malignant tumor portion of the large bowel is the standard/most effective technique and the attending medical personnel also followed accepted medical protocol for managing the acute renal failure and sepsis due to anastomosis leakage noted during the November 2008 hospitalization.  It was noted that specifically during the November 2008 hospitalization the attending medical personnel recognized the acute renal failure, took appropriate measures such as adequate hydration, maintenance of adequate blood pressure, avoiding medications or other drugs that potentially damage kidneys and subsequently treated the underlying source of the sepsis (anastomosis leakage) with resection of the anastomosis. 

The December 2009 VA examiner further opined that the outcome of the colon resection and subsequent complications, were ordinary risks, or reasonably foreseeable events for the procedure the Veteran underwent.  She noted that medical records document that the Veteran was counseled on October 22, 2008 on the risks of the surgery, potential adverse events and outcomes.  It was noted that the counseling included a discussion on the risks of infections, anastomotic leak, temporary or permanent colostomy, pulmonary complications due to smoking and death.  The VA examiner indicated that the discussion also included risks and complications of anesthesia which included nausea, vomiting, injury to lungs, and/or persistent weakness or numbness.  It was noted that the discussion is documented by informed consent dated October 22, 2008 and is signed by the Veteran attesting that all relevant aspects of the proposed treatment/procedures had been discussed in a language that the Veteran understood and that this discussion included the nature, indications, benefits, risks, and likelihood of success of treatment.  The document indicated that the Veteran demonstrated comprehension of the discussion and that the Veteran was afforded the opportunity to ask questions.  

It is important for the Veteran to understand that the Board is not disputing the fact that the Veteran has many problems associated with the treatment at issue.  However, the VA examiner noted that the document evidenced that the Veteran had been afforded the opportunity to read the consent and that the Veteran chose to have the recommended treatment/procedure.  There are no other opinions of record addressing standard of care or foreseeability.

The Board has considered the Veteran and his friend's statements regarding a relationship between his surgery and psychiatric disability, kidney disability and peripheral neuropathy of the lower extremities.  They are certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran and his friend are not competent to opine on questions of causation, medical negligence, or reasonable foreseeability of medical risks particular to the October 2008 surgery (surgery required, based on the evidence, to save the Veteran's life).  The difficulties of such a procedure are clear, and not always, unfortunately, successful.  

These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to their assertions, the medical evidence, as highlighted by the December 2009 examiner, shows that VA was not careless, negligent, used lack of proper skill, or demonstrated error in judgment, or similar instance of fault.  The evidence also shows that the complications claimed by the Veteran were reasonably foreseeable (while unfortunate).  The Board finds the December 2009 VA opinion to be the most probative evidence.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran was sent a December 2008 letter notifying him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his claim in December 2009, January 2010 and February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim for has been met.  38 C.F.R. § 3.159(c)(4).  

Discussion of the Veteran's January 2015 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  The Veteran confirmed that he was no longer represented in his case.  Moreover, sources of evidence relevant in this regard were identified during this hearing.  The Veteran submitted additional documents following the hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability, kidney disability, peripheral neuropathy of the lower extremities, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


